DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 12/24/2020 has been considered.  A signed and initialed PTO-1449 that corresponds to the IDS is attached herewith.

Drawings
The drawings filed on 12/24/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-4 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a flow cell comprising: a body formed out of blocks made of an uniaxial crystal material and joined to one 5another and a flow channel formed inside the body, wherein a crystallographic c-axis in a predetermined part of the body is configured to 10being substantially perpendicular to both a receiving direction and a polarization direction of the scattered light, in combination with the rest of the limitations of claim 1.
Claims 2-4 are allowable because they are dependent on claim 1 or an intermediate claim.

Aoshima Hiroaki et al (JP H09124400 A) is the closest prior art to the Applicant’s claimed invention.  However Aoshima Hiroaki et al does not teach of a crystallographic c-axis in a predetermined part of the body is configured to 10being substantially perpendicular to both a receiving direction and a polarization direction of the scattered light.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886